Title: From James Madison to Thomas Jefferson, 4 April 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. April 4. 1796
I have recd. yours of the 6th. Ult; also your letters for Monroe, Mazzei & Van Staphorsts; & shall have a good conveyance for them in two or three days. I am in some doubt however whether it may not be best to detain those for Mazzei & V. untill you can add the information I am now able to furnish you from Dohrman. He has at length closed the business of Mazzei in a just & honorable manner, by allowing the N. Y. damages on the bills of 20 PerCt. & the N Y. rate of interest, of 7 PerCt. This mode of settlement after deducting the partial payments for which he has receipts, leaves a balance of 3087 dollars, which has been just paid into my hands, and will be disposed of as you shall direct. You will of course lose no time in writing to me on the subject.
I have not yet heard from Bringhurst on the subject of Sharpless. He has no doubt written to you, according to his promise. I have seen Mr. Howell, who says there would be no difficulty in allowing you the credit you desire, if his son shd. take the place of Lownes.
I was not unaware of the considerations you suggest with regard to the post roads; but do not consider my proposition as involving any dangerous consequences. It is limited to the choice of roads where that is presented, & to the opening them, in other cases, so far only as may be necessary for the transportation of the mail. This I think fairly within the object of the Constn. It had, in fact, become essential that something shd. be done, & something would have been attempted, on a worse principle. If the route shall be once fixt for the post road, the local authorities will probably undertake the improvement &c of the roads; & individuals will go to work in providing the proper accomodations on them for general use.

The Newspapers will inform you that the call for the Treaty papers was carried by 62 agst. 37. You will find the answer of the President herewith inclosed. The absolute refusal was as unexpected, as the tone & tenor of the message, are improper & indelicate. If you do not at once perceive the drift of the appeal to the Genl. Convention & its journal, recollect one of Camillus’s last numbers, & read the latter part of Murray’s speech. There is little doubt in my mind that the message came from N. Y. where it was seen that an experiment was to be made at the hazard of the P. to save the faction agst. the Reps. of the people. The effect of this reprehensible measure on the majority is not likely to correspond with the calculation of its authors. I think there will be sufficient firmness to face it with resolutions declaring the Const:l. powers of the House as to Treaties, and that in applying for papers, they are not obliged to state their reasons to the Executive. In order to preserve this firmness however, it is necessary to avoid as much as possible an overt rencontre with the Executive. The day after the message was recd. the bill guarantying the loan for the federal City, was carried thro’ the H. of Reps. by a swimming majority.
I have letters from Monroe of the 12 & 20 Jany. The Truce with Austria was demanded by the latter, & was not likely to be renewed. A continuance of the war with England was counted on. The French Govt. was in regular & vigorous operation, & gaining daily more & more of the public confidence. A forced loan was going on for 25 Mil: sterlg, 12 Mil of wch. was receivable in Assignats at 100 for one; the balance in specie & produce. It is said that the British armament for the West Indies had suffered a third Coup de Vent, after leaving the channel, a third time.
According to my memory & that of others, the Journal of the Convention was by a vote deposited with the P. to be kept sacred untill called for by some competent authority. How can this be reconciled with the use he has made of it? Examine my notes if you please at the close of the business, & let me know what is said on the subject. You will perceive that the quotation is nothing to the purpose. Most of the majority wd. decide as the Convention did—because they think there may be some Treaties as a Mere Treaty of peace that would not require the Legislative power—a ratification by law also expresses a different idea from that entertained by the House of its Agency. Adieu.
